PER CURIAM.
Appellant challenges his conviction for aggravated assault with a firearm, asserting error in the trial court’s refusal to give an instruction on the category 2 lesser included offense of improper exhibition of a firearm. Because we find that the pleadings and proof supported a charge for improper exhibition, it was error for the trial court to refuse the requested charge. See Meyer v. State, 501 So.2d 8 (Fla. 4th DCA 1986); Janus v. State, 477 So.2d 644 (Fla. 2d DCA 1985).
Accordingly, the judgment of conviction is reversed and the case is remanded for a new trial.
ERVIN, ZEHMER and MINER, JJ., concur.